 

EMR Technology Solutions, Inc. - 10-K [emr-10k_123116.htm]

EXHIBIT 10.1

 

 

PURCHASE AGREEMENT



 

This Purchase Agreement (this “Agreement”) is made effective as of January 1,
2017, by and between EMR Technology Solutions, Inc., a Nevada corporation with
principal offices located at 90 Washington Valley Road, Bedminster, New Jersey
07921 (hereinafter referred to as “Buyer”), and Dr. John Stagl, an individual
residing at 4730 NW 76th Rd, Gainesville, FL 32653 (“Stagl” or “Seller”), and
Empower Technologies, Inc., a Nevada Corporation, whose address is 4730 NW 76th
Rd, Gainesville, FL 32653 (“ETI”).

 

RECITALS

 

WHEREAS, Stagl is the owner of all of the issued and outstanding capital stock
of ETI (the “Capital Stock”); and

 

WHEREAS, the Buyer desires to purchase, and Seller is willing to sell, all of
the Capital Stock on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties as hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1.         Definitions and Index of Defined Terms

 

(a)        Capitalized Terms. Capitalized terms used in this Agreement, and not
otherwise defined shall, and unless expressly stated otherwise, have the
meanings specified in this Section 1.1. The single shall include the plural, and
the masculine shall include the feminine and neuter, and vice versa.

 

(b)        Index of Defined Terms.

 

(i)         “Affiliate” means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by”, and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of that Person, whether through the ownership of voting securities,
by contract, or otherwise.

 



 

 

 

(ii)        “Assets” means all of the assets of ETI as of the Closing Date,
including, without limitation, the following:

 

(1)        the business of ETI as a going concern (the “Business”), the goodwill
pertaining thereto, and all right, title and interest in and to the name “ETI”,
“Empower Technologies” and all other fictitious names, trade names, trademarks,
service marks, and logos used by Seller, and all internet websites, and internet
domains owned by Seller;

 

(2)        all items of inventory owned by ETI including, without limitation,
all raw materials, work-in-progress and finished products of Seller;

 

(3)        all vehicles, machinery, equipment, furniture, fixtures, computers
and other office equipment, and supplies of ETI, including containers, packaging
and shipping material, tools and spare parts and other similar tangible personal
property owned by Seller;

 

(4)        all Intellectual Property Rights (as defined below);

 

(5)        all books and records of ETI (including corporate and tax records)
including all in-house mailing lists, other customer and supplier lists, trade
correspondence, production and purchase records, promotional literature, data
storage tapes and computer disks, computer software, order forms, accounts
payable records (including invoices, correspondence and all related documents),
accounts receivable ledgers, and all documents relating to uncollected invoices;

 

(6)        all contracts, agreements (including, without limitation, any
confidentiality and non-disclosure agreements between ETI and its employees) and
purchase and sale orders for goods and services; all corporate opportunities
under discussion and related to the Business, including any documentation
related thereto;

 

(7)        all cash, cash equivalent items, deposit accounts, investments, lease
security, utility and other deposits and trade receivables of ETI, and all
advance payments, prepaid items, rights to offset and credits of ETI of all
kinds;

 

(8)        all tangible personal property owned by ETI which is not specifically
included in, or specifically excluded by, the foregoing subsections (1) through
(7);

 

(9)        all real property owned or leased by ETI, together with all fixtures
attached thereto;

 

(10)      all rights under or pursuant to all warranties, representations and
guarantees made by suppliers in connection with the Assets, and all claims,
causes of action, rights of recovery and rights of set-off of any kind against
any person or entity relating to the Assets or the Business;

 



2 

 

 

(11)      all right and title to any software and/or intellectual property owned
and/or used by ETI in the Business, including but not limited to software and
intellectual property licensed to ETI; and

 

(12)      any and all other assets, properties and rights of ETI, including
those reflected as such under Assets on the Financial Statements provided to
Buyer, with such additions thereto and deletions therefrom as have occurred or
shall occur in the ordinary course of business between the date of the said
Financial Statements and the Closing Date.

 

(iii)“Closing” has the meaning set forth in Section 3 of this Agreement.

 

(iv)“Closing Date” has the meaning set forth in Section 3 of this Agreement.

 

(v)“Commitments” shall mean all agreements, indentures, mortgages, plans,
policies, arrangements, and other instruments, including all amendments thereto
(or, where they are verbal, written summaries of the material terms thereof),
fixed or contingent, required to be disclosed on Schedule 5(q).

 

(vi)“Deferred Revenue” shall refer to any liabilities that are created when
monies have been received by ETI for goods and/or services not yet provided.

 

(vii)“Employee Benefit Plans” has the meaning set forth in Section 5(y) of this
Agreement.

 

(viii)“Effective Date” shall mean January 1, 2017.

 

(ix)“Environmental Claim” shall mean any written demand, claim, governmental
notice or threat of litigation, or the actual institution of any action, suit or
proceeding, which asserts that an Environmental Condition constitutes a
violation of any statute, ordinance, regulation, or other governmental
requirement relating to the emission, discharge, or release of any Hazardous
Substance into the environment or the generation, treatment, storage,
transportation, or disposal of any Hazardous Substance, prior to the Closing
Date, in each case in contravention of any applicable laws or regulations.

 

(x)“Environmental Condition” shall mean the presence on any real property,
during the period from the date that such real property was first owned, leased
or used by Seller to the Closing Date, in surface water, ground water, drinking
water supply, land surface, subsurface strata or ambient air, of any Hazardous
Substance arising out of or otherwise related to the operations or other
activities of ETI, conducted or undertaken prior to the Closing Date, and in
each case in contravention of any applicable laws or regulations.

 



3 

 

 

(xi)“Equipment” has the meaning set forth in Section 5(o) of this Agreement.

 

(xii)“EBITDA” shall mean ETI’s combined annualized earnings before interest,
income taxes, depreciation, and amortization for the period specified by the
paragraph in which such term is used.

 

(xiii)“Financial Statements” has the meaning set forth in Section 5(j) of this
Agreement.

 

(xiv)“GAAP” shall mean generally accepted accounting principles as used in the
United States and applied on a consistent basis both as to classification of
items and amounts.

 

(xv)“Hazardous Substance” shall mean any substance defined in the manner set
forth in Section 101(14) of the U.S. Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended, as applicable on
the Closing Date, and shall include any additional substances designated under
Section 102(a) thereof prior to the Closing Date.

 

(xvi)“Intellectual Property Rights” means all of ETI’s right, title and interest
in and to the United States and foreign rights with respect to any copyrights,
licenses, patents, trademarks, trademark rights, trade names, service marks,
service right marks, trade secrets, shop rights, know-how, technical information
(including, without limitation, all software owned, created, or lawfully
utilized by ETI in connection with the Business) (including the source code of
such software), techniques, discoveries, designs, proprietary rights and
non-public information and registrations, reissues and extensions thereof and
applications and licenses therefore, website content (whether or not active and
in use), CGI scripts, HTML code, owned or used, or proposed to be used, in the
Business.

 

(xvii)“Leases” has the meaning set forth in Section 5(n) of this Agreement.

 

(xviii)“Lien” means any security interest, mortgage, pledge, lien, claim,
encumbrance or other third party claim.

 

(xix)“Net Current Assets” shall mean audited Current Assets, minus Total
Liabilities, at a one point two-five to one ratio (1.25:1) of Current Assets to
Total Liabilities. The cost of any audit conducted to comply with this Agreement
shall not be included in Seller’s total liabilities.

 



4 

 

 

(xx)“Net Current Asset Deviation” has the meaning set forth in Section 4(b)(ii).

 

(xxi)“Person” shall mean a corporation, partnership, limited liability company,
joint venture, trust, unincorporated organization, government or a department or
agency thereof, or any other entity, and, where the context permits, an
individual.

 

(xxii)“Personal Property Leases” has the meaning set forth in Section 5(n) of
this Agreement.

 

(xxiii)“Premises” has the meaning set forth in Section 5(n) of this Agreement.

 

(xxiv)“Promissory Note” shall mean the $200,000 convertible promissory note to
be made by Buyer and delivered to the Seller at Closing. The Promissory Note
shall be in substantially the same form as Exhibit A attached hereto and made a
part hereof.

 

(xxv)“Purchase Price” has the meaning set forth in Section 4(a) of this
Agreement.

 

(xxvi)“Revenues” shall mean the revenues derived from ETI’s clients and as
reflected on ETI’s financial statements.

 

(xxvii)“Source Code” shall mean all source code, programming code, programing
instructions, programing statements, programming text containing declarations,
instructions, functions, loops, declarations, notes, scripts, files and other
statements that tell a computer program how to function.

 

2.         Sale of Capital Stock.

 

(a)       Purchase and Sale of Capital Stock. In exchange for the consideration
specified herein, including, without limitation, the payment of the Purchase
Price herein, and subject to the terms and conditions of this Agreement, the
Buyer agrees to purchase, acquire and assume from the Seller, and the Seller
agree to sell, assign, transfer, convey and deliver to the Buyer, all right,
title and interest in and to the Capital Stock.

 

(b)       Delivery of Possession and Instruments of Transfer. At the Closing,
the Seller shall deliver to the Buyer possession of all certificates
representing the Capital Stock, duly endorsed in blank or accompanied by duly
executed transfer powers with signatures notarized, and such other instruments
of transfer reasonably requested by and satisfactory to the Buyer and its
counsel for consummation of the transactions contemplated under this Agreement
and as are necessary to vest in the Buyer, all right, title and interest in and
to the Capital Stock, free and clear of any lien, encumbrance, security
agreement, equity, option, claim, charge or restriction, other than restrictions
imposed by federal or state securities laws.

 



5 

 

 

(c)       Satisfaction of Certain Liabilities. Notwithstanding anything to the
contrary contained herein, Seller acknowledge that although Buyer is acquiring
all of the outstanding capital stock of Seller, Seller has agreed that, upon the
Closing Date, Seller shall have no liabilities other than the liabilities set
forth on the Financial Statements or arising thereafter in the ordinary course
of business and are less that the Current Assets being acquired by a ratio of
One Dollar and Twenty-Five Cents ($1.25) of Current Assets to each One Dollar
($1.00) of Total Liabilities (collectively, the “Assumed Liabilities”).

 

3.        Closing. The closing (the “Closing”) of the purchase and sale provided
for in this Agreement shall take place simultaneously with the execution of this
Agreement. The Closing shall take place at the office of Buyer’s counsel on
January 16, 2017 (the Closing Date”).

 

4.        Purchase Price and Payment/Adjustments.

 

(a)       Purchase Price. The purchase price for the Capital Stock is Five
Hundred Thousand Dollars ($500,000), subject to any applicable adjustments
pursuant to Section 4(b) (the “Purchase Price”). The Purchase Price will be paid
to the Seller as indicated below:

 

(i)A total of Three Hundred Thousand ($300,000) Dollars, payable by bank
check(s) or wire transfer(s) of immediately available funds at the Closing to
the Seller; and

 

(ii)Delivery to the Seller at Closing of the Promissory Note referred to in
Section 1(b)(xxiii), said note to be in the total principal amount of Two
Hundred Thousand ($200,000) Dollars, as adjusted pursuant to paragraph (b) of
this Section.

 

(iii)An Earn Out which shall be two dollars ($2.00) for each one dollar ($1.00)
of audited total sales (“Total Sales”) more than two hundred and twenty-five
thousand dollars ($225,000), based upon the trailing twelve (12) months, for
each of the two (2) years next following the Closing. This purchase price
adjustment for Total Sales shall be paid through an increase in the Promissory
Note.

 

(b)       Purchase Price Adjustments. The Purchase Price shall be subject to
post-closing adjustments which, if applicable, shall be made as set forth below:

 

(i)If Seller’s post-closing audit, prepared pursuant to Section 4(c)(i),
determines the ratio of Current Assets to Total Liabilities to be greater than
or less than 1.25:1 (the “Working Capital Adjustment”), there shall be an
adjustment of One Dollar for each One Dollar variation as follows:

 

The adjustment for any positive Working Capital Adjustment shall be paid to the
Seller, in cash, within thirty (30) days after the completion of the audit
described in 4(c) below.

 



6 

 

 

The adjustment for any negative Working Capital Adjustment shall be made by way
of a corresponding reduction in the outstanding principal balance of the
Promissory Note.

 

(ii)The Purchase Price will be adjusted downwards at a ratio of one dollar
($1.00) for each one dollar ($1.00) of Deferred Revenue existing as of Closing.

 

(iii)In the event of a positive Working Capital Adjustment and a Deferred
Revenue adjustment, then in that event the two adjustments shall be netted.

 

(c)       Purchase Price Reconciliation. Within one hundred twenty (120) days
after the Closing, the Seller and Buyer shall arrange for the preparation and
completion of audited financial statements for the twelve months ended December
31, 2016 and 2015. At the same time, Seller shall provide to the Buyer
statements showing any Working Capital Adjustment and/or Revenue Deviation,
which statements shall disclose the manner of calculation of same. The audit
shall be performed at Buyer’s expense by an accounting firm acceptable to both
Buyer and Seller.

 

Unless the Buyer shall serve the Seller with a written objection as to the
calculation of the Working Capital Adjustment and/or Revenue Deviation within
ten (10) business days after receipt of the reconciliation, then the Purchase
Price adjustments shall be considered effective and binding on the parties.

 

In the event that Buyer serves Seller with a written objection, the Seller,
Buyer and their respective accountants shall attempt in good faith to resolve
such matters within thirty (30) days after receipt of such objection by Buyer,
and if unable to do so, within ten (10) business days thereafter, Buyer and the
Seller shall instruct their respective accountants to select a third certified
public accountant (the “Independent Accounting Firm”). All three accountants
shall then meet to resolve the remaining dispute concerning the Purchase Price
adjustment not more than forty five (45) days after service of the written
objection upon the Buyer per subparagraph (ii) above. The agreement of two of
the three accountants shall be final and binding on the parties. The fees and
expenses of the Independent Accounting Firm associated with resolving disputes
concerning the Purchase Price adjustments shall be borne by the party against
which the Independent Accounting Firm shall rule, or shall be otherwise
allocated as deemed appropriate by such Independent Accounting Firm.

 

5.         Representations and Warranties of the Seller. As an inducement for
Buyer to enter into this Agreement and perform its obligations hereunder, the
Seller hereby represents and warrants to the Buyer as set forth below. Each of
such representations and warranties are correct and complete as of the date
hereof.

 

(a)       Organization, Good Standing, Power, Etc. ETI is a corporation, duly
organized, validly existing, and in good standing under the laws of the State of
Nevada. ETI is authorized or licensed to do business as a foreign corporation
and is in good standing in each jurisdiction in which the conduct of the
Business requires such qualification, except where the failure to so qualify
would not have a material adverse effect on the Business.

 



7 

 

 

(d)        Ownership. Stagl is the beneficial and record owner of 100% of the
Capital Stock of ETI.

 

(e)        Transfer of Intellectual Property Rights. As of the Closing Date,
Seller shall have caused to transfer, assign and convey to ETI, all of ’s right,
title, ownership, and any other interests in and to any Intellectual Property
used by ETI to operate the Business.

 

(c)        Options, Etc. Except as disclosed on Schedule 5(c), there are no
outstanding offers, options, commitments, obligations (verbal or written),
conversion rights, plans or other agreements (conditional or unconditional) of
any character that provide for, require or permit the sale, purchase or issuance
of any of the Capital Stock. There are currently no agreements, restrictions or
encumbrances (including, without limitation, rights of first refusal, rights of
first offer, proxies or voting agreements) with respect to the Capital Stock.

 

(d)       Subsidiaries, Divisions and Affiliates. ETI has no subsidiaries or
divisions, and the Business has been conducted solely by ETI and not through any
Affiliate, joint venture, or other entity, Person or under any other name.

 

(e)       Equity Investments. ETI does not own or have any rights to any equity
interest, directly or indirectly, in any corporation, partnership, joint
venture, firm or entity.

 

(f)       Authorization. ETI has full power and authority and has taken all
action necessary to own, lease and operate the Assets, to carry on the Business
and to carry out the transactions contemplated hereby. The Seller and ETI have
taken all action required by law, by ETI’s Articles of Incorporation, By-laws,
or otherwise to be taken by them to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Seller and is a legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights; and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of a Court before which any
proceeding therefore may be brought.

 

(g)       Effect of Agreement. The performance of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby, will not,
with or without the giving of notice and the lapse of time, or both, (i) violate
any provision of law, statute, rule, regulation or executive order to which
Seller, ETI, or the Business are subject; (ii) violate any judgment, order, writ
or decree of any court applicable to Seller, ETI, or the Business; or (iii)
result in the breach of or conflict with any covenant, condition or provision
of, or, constitute a default under, or result in the creation or imposition of
any lien, security interest, charge or encumbrance upon any of the Assets or the
pursuant to any corporate charter, by-law, commitment, contract or other
agreement or instrument, including any of the Commitments, to which ETI or the
Seller is a party or by which any of the Assets or the Capital Stock are or may
be bound or affected or from which the Business derives benefits.

 



8 

 

 

(h)      Restrictions. Neither ETI nor the Seller is a party to any contract,
commitment or agreement, nor are any of them or the Assets or the Capital Stock
subject to, or bound or affected by, any provision of the formation documents of
ETI, or any order, judgment, or decree; or any law, statute, ordinance, rule,
regulation or other restriction of any kind or character, which would,
individually or in the aggregate, materially adversely affect the Business, the
Capital Stock, or any of the Assets.

 

(i)       Governmental and Other Consents. (i) No notice to, consent,
authorization or approval of, or exemption by, any governmental or public body
or authority is required in connection with the execution, delivery and
performance by ETI or the Seller of this Agreement or any of the instruments or
agreements herein referred to, or the taking of any action herein contemplated;
and (ii) no notice to, consent, authorization or approval of, any Person under
any agreement, arrangement or commitment of any nature to which ETI or the
Seller is a party or by which the Capital Stock or the Assets are bound or
subject to, or from which ETI or the Seller receive or are entitled to receive a
benefit, is required in connection with the execution, delivery and performance
by ETI or the Seller of this Agreement or any of the instruments or agreements
herein referred to, or the taking of any action herein contemplated, except as
may be required by licensors, lessors or secured parties with respect to the
Assets.

 

(j)       Financial Statements. The unaudited financial statements for the
twelve (12) months ended December 31, 2015 and for the stub period ended on
November 30, 2016 that have been provided to the Buyer (the “Financial
Statements”) fairly and accurately present the results of operations of ETI for
the periods covered thereby in all material respects, and the financial
condition of ETI as of the dates thereof, and comply with the books and records
of ETI. There are no liabilities, obligations or claims of any material nature
of or against the ETI (whether, threatened, accrued, contingent, absolute,
unliquidated, asserted or otherwise, whether due or to become due) as of the
date of the Financial Statements which were not disclosed or reflected fully on
the balance sheet included in the Financial Statements, and there are no such
material liabilities, obligations or claims of or against ETI, other than those
disclosed or reflected in the Financial Statements and other than those incurred
in the ordinary course of business since such date. Since the date of the most
recent Financial Statement supplied to the Buyer, ETI has operated in the
ordinary course of business, and through the date hereof, ETI has operated only
in the ordinary course of business on the same basis as heretofore. Since the
date of the most recent Financial Statement supplied to the Buyer, there has
been no materially adverse change in the financial condition of ETI, and the
Seller knows of no such pending change.

 

(k)      No Undisclosed Liabilities. As of the date of the most recent Financial
Statement supplied to the Buyer, there are no material liabilities, obligations
or claims of any nature of or against ETI (whether or not, threatened, accrued,
contingent, absolute, unliquidated, asserted or otherwise, whether due or to
become due) which were not disclosed or reflected fully on the said Financial
Statement (“Undisclosed Liabilities”). As of the date hereof, ETI has no
material liabilities of any nature other than those disclosed in the Financial
Statements or which arose since such date in the ordinary course of business
consistent with past practice.

 



9 

 

 

(l)        Absence of Certain Changes or Events. Since the date of the most
recent Financial Statement provided to the Buyer, ETI has not: (i) suffered any
material adverse change in, or the occurrence of any events which, individually
or in the aggregate, has or have had, or might reasonably be expected to have, a
material adverse effect on the financial condition or results of operations of
ETI; (ii) incurred damage to or destruction of any material Asset or Assets
individually or in the aggregate having a replacement cost in excess of Five
Thousand and 00/100 Dollars ($5,000), whether or not covered by insurance; (iii)
incurred any obligation or liability (fixed or contingent) not in the ordinary
course of business; (iv) made or entered into contracts or commitments to make
any capital expenditures in excess of Five Thousand and 00/100 Dollars ($5,000);
(v) mortgaged, pledged or subjected to lien or any other encumbrance any of the
Assets; (vi) sold, transferred or leased any material Asset or Assets
individually or in the aggregate having a replacement cost in excess of Five
Thousand and 00/100 Dollars ($5,000), or canceled or compromised any debt or
material claims, except, in each case, in the ordinary course of business; (vii)
sold, assigned, transferred or granted any rights under or with respect to any
licenses, agreements, patents, software, inventions, trademarks, trade names,
copyrights or formulae or with respect to know-how or any other intangible
asset, including, but not limited to, the Intellectual Property Rights; (viii)
amended or terminated any contracts, agreements, leases or arrangements which
would have a material adverse financial impact on ETI; (ix) waived or released
any other rights of material value; (x) declared or paid any dividend on its
capital stock, or set apart any money for distribution to or for its
shareholders except as permitted under Section 5(j); (xi) redeemed any portion
of its capital stock; (xii) entered into, or amended the terms of, any
employment or consulting agreement that is not terminable on no more than thirty
(30) days’ notice without liability to ETI or the Business; (xiii) incurred any
indebtedness for borrowed money or guaranteed any such indebtedness of another
entity or individual, or entered into any other arrangement having the economic
effect of any of the foregoing; or (xiv) entered into any transactions not in
the ordinary course of business.

 

(m)       Title to Assets; Absence of Liens and Encumbrances. ETI has good title
to, and owns, leases or licenses, as applicable, the Assets, free and clear of
all mortgages, claims, liens, charges, encumbrances, security interests,
restrictions on use or transfer, or other defects as to title, other than those
disclosed in the most recent balance sheets of ETI that were included in the
Financial Statements provided to the Buyer. The leases and other agreements or
instruments under which ETI holds, leases, or is entitled to the use of any real
or personal property included in the Assets are in full force and effect, and
all rentals, royalties or other payments due and payable thereunder prior to the
date hereof have been duly paid. ETI enjoys peaceful and undisturbed possession
under all such leases, and the changes in ownership of the Capital Stock of ETI
will not adversely affect such leases, other agreements and instruments. No
notice of violation of any law, ordinance, rule or regulation thereunder has
been received by ETI or the Seller.

 



10 

 

 

(n)       Property. ETI does not own any real property. Schedule 5(n) contains a
complete and correct list and description of all of ETI leases (whether oral or
written) with respect to real property (the “Leases”), including a description
of all buildings, structures, improvements (collectively, the “Premises”), and
all licensing arrangements (other than “off-the-shelf” software licenses and
licenses to reproduce customer marks and trade dress) and leases of personal
property relating to the Business (“Personal Property Leases”), to which ETI is
a party (either as lessor, lessee, licensor or licensee). ETI has heretofore
furnished to the Buyer true and complete copies of all Leases and Personal
Property Leases. All of such Leases, Personal Property Leases and licensing
agreements are valid and effective in accordance with their respective terms and
there are no existing defaults or events of default or events which, with notice
or lapse of time or both, would constitute defaults or which would interfere
with the enjoyment by ETI or any assignee of the benefits of such instrument or
their use and enjoyment of the real or personal property. No consents are
required in order to transfer any of the Leases, Personal Property Leases or
licenses to the Buyer.

 

All activities and operations conducted by ETI on the Premises, and all
structures, improvements and fixtures of ETI on the Premises, conform to any and
all applicable federal, state and local laws, ordinances and regulations,
including, without limitation, zoning and building ordinances and health,
environmental and safety laws, ordinances and regulations, and the Premises are
zoned for the various purposes for which the Premises are currently being used.

 

There is no condition resulting from the activities of the Business which would
adversely affect or impair the use of the Premises for the purposes for which
ETI is currently using the same, or which could result in the imposition of
liability on the Buyer or ETI.

 

There are no existing, pending or threatened condemnations or violations of
governmental regulations giving rise to pending or threatened governmental or
administrative actions that will materially adversely affect or impair the use
of the Premises.

 

(o)       Equipment. Set forth on Schedule 5(o) is a correct and complete list
as of the date of this Agreement of all items of equipment used in the Business
having a cost basis in excess of One Thousand and 00/100 Dollars ($1,000.00)
(the “Equipment”), indicating for each piece of Equipment whether it is owned or
leased. Except as set forth on Schedule 5(o), none of the Equipment has been
disposed of since the date of the most recent Financial Statements.

 

(p)       Insurance. On Schedule 5(p) is set forth a correct and complete list
of (i) all currently effective insurance policies and bonds covering the Assets
or the Business, and their respective annual premiums (as of the last renewal or
purchase of new insurance), and (ii) since the inception of the Business, (A)
all accidents, casualties or damage occurring on or to the Assets or relating to
the Business which resulted in claims individually in excess of Ten Thousand and
00/100 Dollars ($10,000), and (B) claims for product liability, damages,
contribution or indemnification and settlements (including pending settlement
negotiations) resulting therefrom which individually are in excess of Ten
Thousand and 00/100 Dollars ($10,000). Except as set forth on Schedule 5(p), as
of the date hereof, there are no disputes with underwriters of any such policies
or bonds, and all premiums due and payable have been paid, subject to any audit
premiums to be paid or refunded in the future. There are no pending or
threatened terminations or premium increases with respect to any of such
policies or bonds, and there is no condition or circumstance applicable to the
Business, other than the sale of the Capital Stock pursuant to this Agreement,
which may result in such termination or increase. ETI is in compliance with all
material conditions contained in such policies or bonds, except for
noncompliance which, individually or in the aggregate, would not have a material
adverse effect on the Business, the Capital Stock, or the Assets.

 



11 

 

 

(q)      Agreements, Arrangements, Etc.

 

(i)Except as set forth on Schedule 5(q), ETI is not a party to, nor are Seller,
the Assets, or the Capital Stock subject to or bound by, any:

 

(A)lease agreement (whether as lessor or lessee), where the obligation of ETI
exceeds Five Thousand and 00/100 Dollars ($5,000);

 

(B)license agreement, assignment or contract (whether as licensor or licensee,
assignor or assignee) relating to software (other than “off-the-shelf’
licenses), trademarks, trade names, patents, or copyrights (or applications
therefor), unpatented designs or processes, formulae, know-how or technical
assistance, or other proprietary rights;

 

(C)employment or other contract or agreement with an employee or independent
contractor which (1) may not be terminated without liability to ETI upon notice
to the employee or independent contractor of not more than thirty (30) days, or
(2) provides payments (contingent or otherwise) of more than Twenty Five
Thousand and 00/100 Dollars ($25,000) per year (including all salary, bonuses
and commissions);

 

(D)agreement, contract or order with any buying agent, supplier or other
individual or entity who assists, provides or is otherwise involved in the
acquisition, supplying or providing of the Assets or other goods to the
Business;

 

(E)non-competition, secrecy or confidentiality agreements;

 

(F)agreement or other arrangement for the sale of goods or services to any third
party (including the government or any other governmental authority);

 

(G)agreement with any labor union;

 

(H)agreement or contract with any distributor, dealer, leasing company, sales
agent or representative, other than contracts or orders for the purchase, sale
or license of goods that are made in the usual and ordinary course of business
at an aggregate price per contract of not more than Twenty Five Thousand and
00/100 Dollars ($25,000) and for a term of no more than six (6) months, and
which agreements, in all cases, can be terminated within thirty (30) days after
the Closing without payment of any premium or penalty by the Buyer;

 



12 

 

 

(I)agreement, contract or order with any manufacturer, leasing company, supplier
or customer (including those agreements which allow discounts or allowances or
extended payment terms), of more than Five Thousand and 00/100 Dollars ($5,000);

 

(J)joint venture or partnership agreement with any other person or entity;

 

(K)agreement guaranteeing, indemnifying or otherwise becoming liable for the
obligations or liabilities of another;

 

(L)agreement with any banks or other Persons, for the borrowing or lending of
money or payment or repayment of draws on letters of credit or currency swap or
exchange agreements (other than purchase money security interests which may,
under the terms of invoices from their suppliers, be granted to suppliers with
respect to goods so purchased);

 

(M)agreement with any bank, finance company or similar organization which
acquires from ETI any receivables or contracts for sales on credit;

 

(N)agreement granting any person a lien, security interest or mortgage on any of
the Assets, including, without limitation, any factoring or other agreement for
the assignment of receivables or inventory;

 

(O)agreement for the incurrence of any capital expenditure in excess of Five
Thousand and 00/100 Dollars ($5,000);

 

(P)advertising, publication, or printing agreement;

 

(Q)agreement which restricts ETI from doing business anywhere in the world;

 

(R)agreement or statute or regulation giving any party the right to renegotiate
or require a reduction in prices or the repayment of any amount previously paid;
or

 

(S)other agreement or contract, not included in or expressly excluded from the
terms of the foregoing clauses (A) through (R), which materially affects the
Assets, the Capital Stock, or the Business, except contracts or purchase orders
for the purchase or sale of goods or services made in the usual and ordinary
course of business.

 



13 

 

 

(ii)Correct and complete copies of all items, or if oral, descriptions required
to be shown on Schedule 5(q) have been separately delivered or communicated to
the Buyer prior to the date hereof, but the parties agree that these disclosures
may omit non-material arrangements involving any commitment up to $5,000 unless
the total of all such non-material commitments exceed $25,000 in the aggregate.

 

(iii)Each of the Commitments is valid, in full force and effect and enforceable
in accordance with their terms.

 

(iv)ETI has fulfilled, or has taken all action reasonably necessary to enable
ETI to fulfill when due, all of its obligations under the Commitments, except
where the failure to do so would not, individually or in the aggregate, have a
material adverse effect on the Business or the Assets or where no such action is
yet required. Furthermore, there has not occurred any default or any event
which, with the lapse of time or the election of any Person other than ETI, will
become a default under any of the Commitments, except for such defaults, if any,
which have not resulted and will not result in any material loss to or liability
of ETI. ETI is not in arrears in any material respect with respect to the
performance or satisfaction of the terms or conditions to be performed or
satisfied by it under any of the Commitments, and no waiver or variance has been
granted by any of the parties thereto.

 

(r)          Business Names; Patents, Trademarks, Copyrights, Etc. Neither ETI
nor Seller have sold, assigned, transferred, licensed, sub-licensed or conveyed
the Intellectual Property Rights, or any of them, or any interest in the
Intellectual Property Rights, or any of them, to any person. ETI has the entire
right, title and interest (free and clear of all security interests and liens)
in and to the Intellectual Property Rights that are used in the conduct of the
Business as currently being conducted; neither has the validity of such items
been, nor is the validity of such items, nor is the use thereof by ETI, the
subject of any pending or threatened opposition, interference, cancellation,
nullification, conflict, concurrent use, litigation or other proceeding, and the
conduct of the Business as currently operated, and the use of the Assets, does
not and will not conflict with, or infringe, legally enforceable rights of third
parties.

 

(s)          Permits, Licenses, Etc. ETI currently has all permits, licenses,
registrations, memberships, orders or approvals of all governmental or
administrative authorities that are required to permit ETI to carry on the
Business as currently conducted.

 

(t)          Compliance with Applicable Laws. The conduct by ETI of the Business
does not violate or infringe, and there is no basis for any claims of violation
or infringement of, any law, statute, ordinance, regulation or executive order
(including, without limitation, the Health Insurance Portability and
Accountability Act of 1996, the Occupational Safety and Health Act, and the
Foreign Corrupt Practices Act, and the respective regulations thereunder, and
similar applicable state laws and regulations) currently in effect, except, in
each case, for violations or infringements which do not and will not,
individually or in the aggregate, have a material adverse effect on the Assets,
the Capital Stock, or the Business. ETI has received no notice of default, and
ETI is not in default, under any governmental or administrative registration,
membership or license issued to it, under any governmental or administrative
order or demand directed to it, or with respect to any order, writ, injunction
or decree of any court which, in any case, materially adversely affects the
financial condition or results of operations of the Business or the value of the
Assets.

 



14 

 

 

(u)          Litigation. There is no claim, action, suit, proceeding,
arbitration, investigation, hearing or notice of hearing, pending or threatened,
before any court or governmental, administrative or other competent authority or
private arbitration tribunal against the ETI, or relating to or affecting
(directly or indirectly, including by way of indemnification) the Business or
the Assets, or the transactions contemplated by this Agreement; nor are any
facts which could reasonably give rise to any such claim, action, suit,
proceeding, arbitration, investigation or hearing, which may have any material
adverse effect, individually or in the aggregate, upon the Business, the value
of the Assets or the transactions contemplated by this Agreement. ETI has not
waived any statute of limitations or other affirmative defense with respect to
any of the aforesaid matters. There is no continuing order, injunction or decree
of any court, arbitrator or governmental, administrative or other competent
authority to which ETI is a party, or to which ETI, the Assets or the Business
is subject. ETI, nor any current officer, director, or employee of ETI has been
permanently or temporarily enjoined or barred by order, judgment or decree of
any court or other tribunal or any agency or other body from engaging in or
continuing any conduct or practice in connection with the Business.

 

(v)          No Interest in Competitors. No officer, director or shareholder of
ETI or any Affiliate of any of the foregoing, or any Seller, directly or
indirectly, owns more than a five percent (5%) interest in, or controls or is an
employee, officer or director of or participant in (but only to the extent that
such a participation exceeds five percent (5%)), or consultant to, any
corporation, partnership, limited partnership, joint venture, association or
other entity which is a competitor or current supplier or customer of the
Business or has any type of business or professional relationship with the
Business.

 

(w)         Customers, Suppliers, Distributors and Agents. ETI has not received
any actual notice at any time prior to the Closing Date that any customer,
client, distributor, supplier or any other person or entity with material
business dealings with ETI, intends to or will cease to continue such
relationship, or intends to or will substantially reduce the extent of such
relationship, except as set forth on Schedule 5(w).

 

(x)          Books and Records. As of the Closing Date, the books of account and
other financial records of ETI are in all material respects complete, correct
and up to date, with all necessary signatures, and are in all material respects
accurately reflected in the Financial Statements.

 



15 

 

 

(y)          Employee Benefit Plans. Except as described in Schedule 5(y), ETI
does not have any hospitalization, health insurance, pension, retirement, profit
sharing, stock option or similar plans (the “Employee Benefits Plans”). For each
such employee pension plan, multi-employer plan or welfare plan, as those terms
are defined in Section 3 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and for each Employee Benefit Plan with respect to which
ETI is a “party in interest” as defined in Section 3 of ERISA, or a
“disqualified person” as defined in Section 4975 of the Code, ETI has delivered
to the Buyer complete and accurate copies, or has provided Buyer access to (i)
all Employee Benefit Plans and all amendments thereto; (ii) the trust instrument
or insurance contract, if any, forming a part of the plans, and all amendments
thereto; (iii) the most recent and preceding year’s Internal Revenue Service
Form 5500 and all schedules thereto; (iv) the most recent Internal Revenue
Service determination letter, or if no letter has been issued, any pending
application to the Internal Revenue Service for a determination letter regarding
qualified status; (v) any bond required by Section 412 of ERISA; and (vi) the
summary plan description. ETI has complied in all material respects with all of
the rules and regulations governing each of the Employee Benefit Plans
maintained for the benefit of its employees, including, without limitation,
rules and regulations promulgated pursuant to ERISA and the Internal Revenue
Code, by the Department of Treasury, Department of Labor, and the Pension
Benefit Plans Guaranty Corporation, and each of the Employee Benefit Plans now
operated by ETI has, since its inception, been operated in accordance with its
provisions and is in compliance with such rules and regulations. ETI nor any
Employee Benefit Plan maintained by ETI or any fiduciaries thereof have engaged
in any prohibited transaction, as that term is defined in Section 406 of ERISA
or Section 4975 of the Code, nor have any of them committed any breach of
fiduciary responsibility with respect to any of the Employee Benefit Plans.

 

(z)          Powers of Attorney. No person has any power of attorney to act on
behalf of ETI or the Seller in connection with any of ETI’s properties or
business affairs, other than such powers to so act as normally pertain to the
officers of ETI.

 

(aa)        Intentionally Deleted.

 

(bb)        Labor Disputes, Unfair Labor Practices. ETI has not engaged in any
unfair labor practice which would have a material adverse effect on the Assets
or the Business. There is no pending or threatened (i) unfair labor practice
complaint, charge, labor dispute, strike, slowdown, walkout or work stoppage
before the National Labor Relations Board or any other authority, or (ii)
grievance or arbitration proceeding arising out of or under a collective
bargaining agreement involving employees of the Business. There have been no
strikes, labor disputes, slow-downs, walkouts, or work stoppages involving
employees of the Business. ETI has not received any notice from any of its
employees of such employee’s intent to terminate his or her employment or to
bring any action for any reason related to the transactions contemplated by this
Agreement or for any other reason.

 

(cc)        Past Due Obligations. No past due obligations over One Thousand and
00/100 Dollars ($1,000) have given rise or shall give rise, within five (5) days
after the Closing Date, to any additional liability to the Buyer on account of
their being past due.

 



16 

 

 

(dd)        Environmental Matters. Except as set forth on Schedule 5(dd), (i)
ETI is in compliance with all environmental laws, regulations, permits and
orders applicable to it, and with all laws, regulations, permits and orders
governing or relating to asbestos removal and abatement; (ii) ETI has not
transported, stored, treated or disposed, or arranged for any third parties to
transport, store, treat or dispose, of any Hazardous Substances to or at any
location other than a site lawfully permitted to receive such Hazardous
Substances for such purposes, or performed or arranged for any method or
procedure for such transportation, storage, treatment or disposal in
contravention of any laws or regulations, nor has ETI disposed of, or arranged
for any third parties to dispose of, Hazardous Substances upon property owned or
leased by it in contravention of any applicable laws or regulations; (iii) there
has not occurred, nor is there presently occurring, a release of any Hazardous
Substance by ETI on, into or beneath the surface of any parcel of real property
in which ETI has an ownership interest or any leasehold interest in
contravention of any applicable laws or regulations; (iv) ETI has not
transported or disposed of, or allowed or arranged for any third parties to
transport or dispose of, any Hazardous Substance to or at a site which, pursuant
to the U.S. Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), has been placed on the National Priorities List
or its Florida equivalent; (v) ETI has not received notice and has no actual
knowledge of any facts which could give rise to substantive notice, that ETI is
a potentially responsible party for a federal or state environmental cleanup
site or for corrective action under CERCLA or notice of any other Environmental
Claim; (vi) ETI has not undertaken (or been requested to undertake) any response
or remedial actions or cleanup actions of any kind at the request of any
federal, state or local governmental entity, or at the request of any other
Person or entity; and (vii) there are no laws, regulations, ordinances,
licenses, permits or orders relating to environmental matters requiring any
work, repairs, construction or capital expenditures with respect to the Assets.

 

(ee)        Tax and Other Returns and Reports.

 

(i)ETI has timely filed all Tax Returns and information returns required to be
filed and has paid all Taxes due and payable in connection with the Business for
all periods ending on or before the Closing Date. Adequate provision has been
made in the books and records of ETI and in the Financial Statements for all
Taxes, whether or not due and payable and whether or not disputed. Schedule
5(ee) lists the date or dates through which any governmental entity has examined
any Tax Return of ETI. All required Tax Returns or extensions, including
amendments to date, have been prepared in good faith without willful
misrepresentation and are complete and accurate in all material respects. Except
as set forth in Schedule 5(ee), no governmental entity has examined or is in the
process of examining any Tax Returns or extensions of ETI. Except as set forth
on Schedule 5(ee), no governmental entity has proposed (tentatively or
definitively), asserted or assessed or threatened to propose or assert, any
deficiency, assessment, lien, or other claim for Taxes, and there is no basis
for any such delinquency, assessment, lien or claim other than ordinary course
adjustments related to payroll and/or experience rating adjustments. There are
no agreements, waivers or other arrangements providing for an extension of time
with respect to the assessment of any Taxes or deficiency against ETI or with
respect to any Tax Return filed or to be filed by ETI.

 



17 

 

 

(ii)Certain Tax Definitions. For purposes of this Agreement, the term “Taxes”
means all taxes, including, without limitation, all Federal, state, local,
foreign and other income, franchise, sales, use, property, payroll, withholding,
environmental, alternative, or add-on minimum and other taxes, assessments,
charges, duties, fees, levies or other governmental charges in the nature of a
tax, and all estimated taxes, deficiency assessments, additions to tax,
penalties, and interest, and any contractual or other obligation to indemnify or
reimburse any person with respect to any such assessment. For purposes of this
Agreement, the term “Tax Return” shall mean any report, statement, return,
declaration of estimated tax or other information required to be supplied by or
on behalf of ETI to a taxing authority in connection with any Taxes, or with
respect to grants of tax exemption, including any consolidated, combined,
unitary, joint or other return filed by any Person that properly includes the
income, deductions or other tax information concerning ETI.

 

(ff)         Inventory. ETI’s entire inventory consists of items of a quality
that is usable, marketable or saleable in the normal course of the Business.
ETI’s inventory has been stated at the lower of cost or market value in each of
the Financial Statements.

 

(gg)       Purchase and Sale Obligations. All purchases, sales and orders and
all other commitments for purchases, sales and orders made by or on behalf of
ETI have been made in the usual and ordinary course of its business in
accordance with normal practices. Schedule 5(gg) describes the nature of any
uncompleted contract and/or other commitment with respect to any ETI obligation
as of the Closing Date in excess of $5,000.

 

(hh)       Other Information. None of the representations and warranties
contained in this Agreement (including the Schedules hereto) or any ancillary
document or any certificate or instrument delivered or to be delivered by or on
behalf of the ETI in connection with the transactions contemplated hereby, does
or will contain any untrue statement of a material fact or omit a material fact
that is necessary to make the information contained herein or therein not
misleading.

 

(ii)         Accounts Receivable. As of the Closing, all accounts receivable of
ETI arose from bona fide transactions made in the ordinary course of business
and represent services rendered in the ordinary course of business. All such
accounts receivable are fairly presented in the Financial Statements and are the
result of arms-length transactions with third parties.

 

(jj)         Brokers and Finders. Seller agrees to indemnify and hold the Buyer
harmless from any liability, loss, cost, claim, and/or demand that any broker or
finder may have in connection with this transaction as a result of actions taken
by the Seller.

 

(kk)        Personnel. Schedule 5(kk) sets forth a true and complete list of
ETI’s employees as of the Effective Date and payroll information for the payroll
period ended November 30, 2016.

 



18 

 

 

(ll)        Bank Accounts. Schedule 5(ll) sets forth the names and locations of
all banks, trust companies, savings and loan associations and other financial
institutions at which Seller maintains safe deposit boxes, lock boxes or
accounts of any nature.

 

(mm)    Documents Relating to Business. Seller and ETI have furnished or made
available to the Buyer every material agreement, instrument, letter, pleading,
consent, waiver, notice, note and document of whatever nature relating to the
Business, and there is no other document or instrument of any kind that either
Seller or ETI has failed to furnish or make available to the Buyer that would or
might materially affect the truth, accuracy or completeness of the
representations and warranties contained herein. No representation or warranty
by the Seller or ETI in this Agreement or any Exhibit, Schedule or related
agreement contains any untrue statement of a material fact, nor omits to state a
material fact necessary to make the statements contained therein not misleading.

 

6.         Representations and Warranties of the Buyer.

 

As an inducement for the Seller and ETI to enter into this Agreement and perform
its obligations hereunder, the Buyer hereby represents and warrants to the
Seller and ETI as set forth below. Each of such representations and warranties
are correct and complete as of the date hereof:

 

(a)        Organization, Standing and Authority. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, and is authorized to do business in the State of New Jersey. Buyer
has full corporate power and authority to conduct its businesses as presently
conducted, and to enter into and perform this Agreement, and to carry out the
transactions contemplated by this Agreement.

 

(b)       Compliance With Applicable Laws. The business of the Buyer has not
been, and is not being, conducted in violation of any applicable law. No
investigation or review by any governmental entity with respect to the Buyer is
pending or threatened, nor has any governmental entity indicated an intention to
conduct the same.

 

(c)        Conflicts. Neither the execution and delivery of this Agreement, nor
the performance of the Buyer in consummating the transactions contemplated by
this Agreement will conflict with or result in a violation or breach of, or
default under, any terms or provisions of the corporate charter or bylaws of the
Buyer or of any terms or provisions of any agreement or instrument to which the
Buyer is a party or by which it is bound.

 

(i)         Brokers and Finders. Neither the Buyer, nor any of its officers,
directors, or employees, has employed any broker or finder or incurred any
liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated by this Agreement. The Buyer agrees to
indemnify and hold the Seller harmless from any liability, loss, cost, claim,
and/or demand that any broker or finder may have in connection with this
transaction as a result of actions taken by the Buyer.

 



19 

 

 

(j)        Governmental and Other Consents. No notice to, consent, authorization
or approval of, or exemption by, any governmental or public body or authority is
required in connection with the execution, delivery and performance by the Buyer
of this Agreement or any of the instruments or agreements herein referred to, or
the taking of any action herein contemplated; and (ii) no notice to, consent,
authorization or approval of, any Person under any agreement, arrangement or
commitment of any nature to which the Buyer is a party or subject, is required
in connection with the execution, delivery and performance by the Buyer of this
Agreement or any of the instruments or agreements herein referred to, or the
taking of any action herein contemplated.

 

7.         Conditions Precedent to the Buyer’s Obligation to Close. All
obligations of the Buyer to close under this Agreement are subject to the
fulfillment of each of the following conditions:

 

(a)        The Seller shall have delivered to the Buyer the certificates
representing the Capital Stock, duly executed for transfer or accompanied by
duly executed powers.

 

(b)       The Seller shall have entered into the Non-Competition and
Non-Disclosure Agreement annexed hereto as “Exhibit B”.

 

8.         Conditions Precedent to the Seller’s Obligation to Close. All
obligations of the Seller to close under this Agreement are subject to the
fulfillment of each of the following conditions:

 

(a)        The Buyer shall have executed and delivered to the Seller the
original Promissory Note.

 

(b)       The Buyer shall have tendered the Purchase Price to the Seller as
required by, and in accordance with, Section 4(a) of this Agreement.

 

(c)        The Buyer shall have executed and delivered to the Seller a copy of a
corporate resolution authorizing and approving the consummation of the
transactions contemplated by this Agreement and the execution of all documents
in connection therewith.

 

9.         Access.

 

(a)        Seller and ETI have previously given the Buyer and Buyer’s counsel,
accountant or other representatives full access (during normal business hours)
to all properties, documents, contracts, books, records and other data of the
Business.

 

(b)        From and after the Closing, the Buyer will give to the Seller,
Seller’s counsel, accountants or other representatives full access (during
normal business hours) to all books and records of the Seller relating to the
Business with respect to the period ending on the Closing Date (and, to the
extent necessary to confirm matters existing as of the Closing Date, books and
records of Buyer relating to the Business with respect to the period after the
Closing Date).

 

10.       [INTENTIONALLY DELETED]

 



20 

 

 

11.       Further Assurances. At any time and from time to time after the
Closing, at the request of any party and without further consideration, the
other party will execute and deliver such other instruments of sale, transfer,
conveyance, assignment and confirmation and take such action as the requesting
party may reasonably deem necessary or desirable in order to more effectively
sell, transfer, convey and assign the properties transferred hereunder and to
effectuate the terms hereof.

 

12.       Expenses. The Buyer and the Seller will each pay their respective
counsel, accountants and other expenses incurred in connection with the
negotiation and consummation of the transactions contemplated herein.

 

13.       Survival of Representations and Warranties.

 

(a)       All representations, covenants and warranties made by the parties
under this Agreement in connection with the transactions contemplated hereby or
in any Exhibit, Schedule, certificate, list or other instrument delivered
pursuant hereto shall survive the Closing Date for a period of forty-eight (48)
months (the “Warranty Period”).

 

(b)      Notwithstanding any rights of each of the parties to fully investigate
the respective affairs of the others relating to all material obligations and
representations contained herein, and notwithstanding any knowledge of facts
determined or determinable by the parties pursuant to such investigation, or
right of investigation, the parties shall nevertheless have the right, for the
time period set forth in subsection (a) above, to rely fully upon the
representations, warranties, covenants and agreements contained in this
Agreement and/or in any document delivered or to be delivered pursuant to this
Agreement by any party, or by any party’s authorized representative, in
connection with the transactions contemplated by this Agreement. Each warranty,
representation, agreement and covenant contained herein is independent of all
warranties, representations, agreements and covenants contained herein or in any
Exhibit, Schedule, certificate, list or other instrument or documents (whether
or not covering identical or related subject matter) and must be independently
and separately complied with and satisfied.

 

14.       Indemnification.

 

(a)       During the Warranty Period, Seller hereby indemnifies the Buyer and
agrees to hold the Buyer harmless from and against any and all monetary losses,
costs and expenses (including reasonable counsel fees and expenses in connection
with the contest of any claim) (“Damages”) that are paid or incurred by the
Buyer and arising out of (i) any and all misrepresentations or breaches of
covenant or warranty made by the Seller under this Agreement in connection with
the transactions contemplated herein or in any Exhibit, Schedule, certificate,
list or other instrument delivered pursuant hereto (other than the Promissory
Note), or (ii) any claim against Buyer or Seller arising out of or relating to
the Undisclosed Liabilities.

 

(b)       During the Warranty Period, the Buyer hereby indemnifies the Seller
and Seller’s heirs, successors and assigns, and agrees to hold the Seller and
Seller’s heirs, successors and assigns harmless from and against any and all
Damages (including reasonable counsel fees and expenses in connection with the
contest of any claim, of any nature whatsoever) that are paid or incurred by the
Seller arising out of (i) any and all misrepresentations or breach of covenant
or warranty made by the Buyer under this Agreement in connection with the
transactions contemplated herein or in any Exhibit, Schedule, certificate, list
or other instrument delivered pursuant hereto, or (ii) any claim against the
Seller arising out of or relating to the Assumed Liabilities.

 



21 

 

 

(c)        Promptly after receipt by an indemnified party of notice of the
commencement of any action which would give rise to Damages, such indemnified
party shall give written notice thereof to the indemnifying party. Upon receipt
of such notice, the indemnifying party shall have the option of either assuming
the defense of such action (and the cost thereof) with counsel reasonably
satisfactory to both the indemnified and the indemnifying parties or
participating in the defense of such action at the sole expense, however, of the
indemnifying party. In the event of the indemnifying party’s assumption of the
defense of such action, counsel selected by the indemnified party may, at the
election of the indemnified party, participate in any such defense, at the sole
expense, however, of the indemnified party. No settlement or compromise to be
paid by the indemnifying party shall be entered into without the written consent
of the indemnified party, which consent shall not be unreasonably conditioned,
delayed or withheld.

 

(d)        [Intentionally Deleted]

 

(e)        Notwithstanding anything herein to the contrary, no party shall
assert a claim for indemnity pursuant to this Section 14 unless the aggregate of
all of such claims by such indemnified party against such indemnifying party
shall exceed Five Thousand and 00/100 Dollars ($5,000), in which event the
indemnifying party’s obligation shall apply to all such indemnified losses.

 

(f)        Anything in Section 14(e) to the contrary notwithstanding, the Buyer
shall have the right to make a claim against the Seller for complete
indemnification for Damages to Buyer incurred by reason of a claim by any ETI
employee arising out of certain pre-closing conduct of ETI as described in the
next sentence. This indemnification obligation shall not be payable unless and
until there is a final adjudication that ETI’s conduct constituted an
intentional tort or was prosecutable under any applicable criminal laws.

 

(h)        Anything in Section 14(e) to the contrary notwithstanding, the Seller
shall have the right to make a claim against the Buyer for complete
indemnification arising out any post-closing acts or omissions forming the basis
of any claim or allegation of an employee of ETI seeking damages from Seller, of
any nature whatsoever, including claims arising under any federal or state
employment law or regulation, including but not limited to any discrimination
law, whistleblower law, or under common law.

 



22 

 

 

15.       Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) sent by facsimile (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, or
(b) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

 

If to the Buyer:

 

John X. Adiletta, President

EMR Technology Solutions, Inc.

90 Washington Valley Road

Bedminster, NJ 07921

Email: jxa.pcs@att.net

Facsimile No.: (908) 953-0797

 

with a copy (which shall not constitute notice) to:

 

William R. McClure, Esq.

Picinich & McClure, LLC.

201 West Passaic Street, Suite 204

Rochelle Park, NJ 07662

Email: wrmesq@verizon.net

Facsimile No.: (201) 820-4594

 

If to the Seller:

 

Dr. John Stagl

4730 NW 76th Rd

Gainesville, FL 32653

Email: jfstagl@gmail.com

 

20.       Miscellaneous.

 

(a)       Post Closing Consultancy. For a period of two (2) years next following
the Closing, Seller shall, at his option, be authorized to act as, and represent
himself as, a consultant to ETI for the purpose of increasing ETI’s revenues.

 

(b)      Severability. If any term or provision of this Agreement shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement shall not
be affected thereby, and each term and provision of this Agreement shall be
valid and enforced to the fullest extent permitted by law, unless to do so would
clearly violate the present legal and valid intention of the parties hereto.

 

(c)       Assignment. Neither the Buyer, nor the Seller may assign this
Agreement or any rights without the prior written consent of the other party.

 



23 

 

 

(d)       Counterparts and Electronic Signatures. This Agreement may be executed
in multiple counterparts by the parties hereto. All counterparts so executed
shall constitute one agreement binding upon all parties, notwithstanding that
all parties are not signatories to the original or the same counterpart. Each
counterpart shall be deemed an original to this Agreement, all of which shall
constitute one agreement to be valid as of the date of this Agreement. Documents
executed, scanned and transmitted electronically and electronic signatures shall
be deemed original signatures for purposes of this Agreement and all matters
related thereto, with such scanned and electronic signatures having the same
legal effect as original signatures. This Agreement, any other document
necessary for the consummation of the transaction contemplated by this Agreement
may be accepted, executed or agreed to through the use of an electronic
signature in accordance with the Electronic Signatures in Global and National
Commerce Act (“E-Sign Act”), Title 15, United States Code, Sections 7001 et
seq., the Uniform Electronic Transaction Act (“UETA”) and any applicable state
law. Any document accepted, executed or agreed to in conformity with such laws
will be binding on each party as if it were physically executed.

 

(e)        No Waiver. No waiver of any breach or default under this Agreement
shall be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed to be a waiver of any contemporaneous
or subsequent breach or default of the same or similar nature. Any party hereto
may, at or before the Closing, waive any conditions to its obligations hereunder
which are not fulfilled.

 

(f)        Entire Agreement; Amendments. This Agreement, including the Exhibits
and Schedules referred to herein which are a part hereof, contains the entire
understanding of the parties hereto with respect to the subject matter contained
herein, and may be amended only by a written instrument executed by the Seller
and the Buyer or their respective successors or assigns. There are no
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein.

 

(g)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to the
choice of law doctrine of such state.

 

(h)        Headings. Headings in this Agreement are inserted for convenience
only and do not form part of the Agreement.

 

(i)         Public Announcements. Except for notices required to be filed with
any governmental agency, no party shall issue any press release, make publicly
available any document, or make any public announcement concerning this
Agreement, the terms hereof or the transactions contemplated hereby without
obtaining the prior written consent of the other party, which consent shall not
be unreasonably withheld, conditioned or delayed.

 

(j)         Litigation. All disputes shall be brought in the Eighth Judicial
Circuit, in and for Alachua County, Florida, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Florida, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such proceeding, waives any objection it
may now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the proceeding shall be heard and determined only in any
such court and agrees not to bring any proceeding arising out of or relating to
this Agreement or any transaction contemplated in this Agreement in any other
court. Any party may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or to convenience of forum.

 



24 

 

 

(k)        Singular and Plural. The singular and plural form shall be
interchangeable herein, except where specific contextual reference is otherwise
required.

 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement to be
effective as of the date first set forth above.

 



ATTEST:   EMR Technology Solutions, Inc.             By:   Name: Lowell T.
Holden   Name:  John X. Adiletta Title: Secretary   Title:    Chief Executive
Officer         ATTEST:   Empower Technologies, Inc.             By:   Name:  
Name:  Dr. John Stagl Title:   Title:    President             Seller :        
    Dr. John Stagl

 



25 

 